USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:

DATE FILED: [I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER O’ROURKE,
Plaintiff,
Vv. Case No.1:19-CV-03223-ALC
KARENA FOODS INC. and 165
ASSOCIATES INC.,
Defendant.
ORDER OF DEFAULT JUDGMENT
UPON the Order to Show Cause of Plaintiff dated October 11, 2019 and upon all
proceeding had heretofore in this matter,
IT IS HEREBY ORDERED AND ADJUDGED on default, as follows:

1. Plaintiff, CHRISTOPHER O’ROURKE, is granted injunctive relief over and against the Co-
Defendant, KARENA FOODS INC. to remedy the following conditions and physical barriers
at the Defendant’s real property know as, 1724 2°4 Avenue, New York, NY 10128, Mughlai
Indian Cuisine Restaurant is located in the County of York, City and State of New York.

a. There are changes in level at Subject Property exceeding % (one-half) inch that are
not properly ramped in violation of section 303.4 of the 2010 ADAAG standards.
b. Due to the barrier present at the entrance, the Subject Property lacks at least one
accessible route provided within the site to the public streets and sidewalks in
violation of section 206.2.1 of the 2010 ADAAG standards,
c. Inaccessible restrooms that are no in compliance with 2010 ADAAG standards.
2. In order to comply with injunctive relief compelled above: (1) the Defendant shall
submit to Plaintiff's counsel an architectural plan that remedies the ADAAG violations within

sixty days of service of the default judgment; (2) Plaintiff will then have thirty days from

 
receipt of Defendant's plans to consent or to seek further relief from the Court; and (3) the
Defendant is directed to make the necessary alterations within sixty days of Plaintiff's consent
or any ruling on Plaintiff's request for further relief.

The Plaintiff's additional costs and reasonable attorneys’ fees arising and accruing in furtherance
of the injunctive relief order, are adjudged over and against KARENA FOODS INC.

Plaintiff is awarded judgment over and against the Co-Defendant, KARENA FOODS INC.
the sum of $5,633.50 which consists of $1,000 for Plaintiff's damages, $3,003.50 in
attorneys fees and $680 for case costs, $950 for Plaintiffs expert report to the date hereof, to
be entered forthwith.

DONE AND ORDERED in Chambers on this the 21st_day of ___November_,2019.

[Andro 7 Cg

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
